department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr z014 uniform issue list e _j w e-a t3 legend taxpayer a decedent d b annuity amount a company c financial_institution f advisor i dear this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day page rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from b annuity b totaling amount a taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to emotional distress and hardship which impaired her ability to make financial decisions during the 60-day period also taxpayer a asserts that she failed to complete a timely rollover due in part to errors on the part of her investment adviser decedent d died on date following a long period of illnesses and hospitalizations during which taxpayer a was his primary caregiver taxpayer a decedent d's surviving_spouse was the designated_beneficiary of decedent' sec_403 annuity b a code b annuity_contract held by company c in august taxpayer a had two close friends complete an annuity distribution application form from company c on her behalf due to a misunderstanding taxpayer a's friends erroneously completed the form to elect a lump sum distribution due to the emotional distress and problems she faced following decedent d's death taxpayer a signed the application on date without noticing the error after receiving the lump sum distribution of amount a and within the 60-day rollover period taxpayer a contacted advisor i her long time investment adviser at financial_institution f about amount a taxpayer a had no knowledge or experience in financial matters and she and her late husband had relied on advisor l's advice for many years taxpayer a understood that advisor i was going to arrange to rollover amount a into a traditional_ira individual i told taxpayer a that the documents to finalize the rollover were in the mail and that she should sign date and return them as soon as possible after a few weeks taxpayer a notified advisor i that she had not received the documents advisor i admitted that the documents had been mailed to the wrong address and promised tore-send them advisor l's second attempt to mail the documents was also unsuccessful and taxpayer a never received the documents taxpayer a later attempted to follow up with the matter and was informed that advisor i had abruptly left financial_institution f neither advisor i nor anyone in his office informed taxpayer a that the rollover had to be completed within days taxpayer a further represents that except for a de_minimis amount amount a has not been used for any other purpose based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement in sec_402 of the code with respect to the distribution of amount a page 20l4aooas sec_403 b a of the code provides that if any portion of the balance_to_the_credit of an employee in a sec_403 annuity_contract is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan described in sec_402 and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_403 of the code provides that the rules of sec_402 though and shall apply for the purposes of sec_403 sec_402 states that such rollover must be accomplished within dollar_figure days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a sec_402 of the code provides that if any distribution attributable to an employee is paid to the spouse of the employee after the employee's death the preceding provisions of c shall apply to such distribution in the same manner as if the spouse were the employee sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by the distress and hardships she faced following decedent d's death compounded by the errors made by her investment_advisor therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from page b annuity b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other applicable_requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling assume sec_403 annuity b satisfies the qualification requirements of sec_403 of the code at all times relevant to this transaction this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id at - please address all correspondence to se t ep ra t3 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
